DETAILED ACTION
The instant application having Application No. 16/497,860 filed on September 26, 2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on March 31, 2017 (Japan 2017-072591).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on September 26, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 9/26/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.



Claim Objections
Claim 1 is objected to because of the following informalities:  line 9 “connected to a position sensor” should be “connected to [[a]] the position sensor” since a position sensor has already been introduced. Note that no indefiniteness issue is raised by this change in article, because the meaning is clear. However, appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the limitation “further comprising: an interconnection end portion is provided” is grammatically incorrect. The word “is” should be deleted from this phrase. Note that no indefiniteness issue is raised by this grammatical error, because the meaning is clear. However, appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “along a direction that is perpendicular to the optical axis of the lens” is indefinite because the drawings depict the supporting faces of the cover and base facing one another along a direction that is parallel to the optical axis of the lens, not perpendicular to the optical axis. For the purpose of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. USPGPub 20130194683 in view of Kuo et al. USPGPub 20180136435.
Regarding claims 1 and 4, Machida teaches “A lens driving device (lens driving device 1 Figs. 1-3) comprising: 
a magnet (magnet 22a); 
a movable frame (movable member 10) on which the magnet is secured, supporting a lens (lens within lens frame 16, see paragraph 37); 
a base member (base member 2) supporting the movable frame movably (see e.g. paragraph 25); and 
a cover member (cover 5), covering the movable frame (see Fig. 3) and a supporting face of the base member (supporting surface 2b, which is also covered by 5, see Fig. 3), equipped with an opening causing light to be incident on the lens (circular opening 5a, paragraph 45), 

an interconnection that is connected to a position sensor that is provided on the cover member (the connection between the Hall elements 27 and flexible printed board 6, see paragraph 49).”
However, Machida does not explicitly teach (claim 1) “an interconnection … is formed integrally with the cover member”; (claim 4) “wherein: the interconnection is formed through an MID technology.”
Kuo, paragraph 45 teaches “due to the conductive wires formed on the base 10 and the bottom 20 by insert molding or 3D molded interconnect device technology, the number of components of the lens driving mechanism 1 can be reduced and the dimensions thereof can be greatly decreased.” 
Thus Machida differs from claim 1 in that the interconnect is not explicitly integral with the cover, thus they may be in two pieces rather than one integral piece, and differs from claim 4 in that it is not explicitly made from MID technology. 
Kuo teaches that MID technology can be used to form conductive wires in a lens driving device. MID technology would make the wires integrally formed with whatever surface they are attached to. Kuo teaches that MID technology allows the number and dimensions of components to be decreased.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the interconnect of Machida using MID technology as taught by Kuo, which would make it intergrally formed with the cover since that’s where the position sensor is provided, for the purpose of reducing the number and dimensions of components in a lens driving device as taught by Kuo. Further this combination would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. MPEP § 2144.04(V) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the 
Regarding claim 2,  Machida teaches “wherein: the supporting face of the base member and the supporting face of the cover member are disposed facing each other along a direction that is perpendicular to the optical axis of the lens (compare disposition of the cover and base in Fig. 3 of the prior art to Fig. 3 of the instant application); 
a coil (coil 12b) is disposed on the supporting face of the base member (see Fig. 3); and 
the magnet faces the supporting face of the base member (the bottom of magnet 22a faces the supporting face of the base member, albeit with other members therebetween, which is not excluded by the claim language) and faces the supporting face of the cover member (the top of magnet 22a faces the supporting face of the cover member).”
	Regarding claim 5, Machida teaches “The lens driving device as set forth in Claim 1, wherein: the movable frame is supported so as to be able to move, in respect to the base member, along a direction that crosses the optical axis of the lens (e.g. paragraph 2 “a lens driving device that corrects image shake as a result of moving an image pickup optical system in a direction that is orthogonal to an optical axis” also paragraph 27).”
Regarding claim 6, Machida teaches “The lens driving device as set forth in Claim 1, wherein: the movable frame is supported so as to be able to move, in respect to the base member, along the optical axis of the lens (e.g. paragraph 43 “At the actuators 22, the lens frame 16 to which the coils 22b are secured moves in the direction of the optical axis C with respect to the magnets 22a”).”
	Regarding claim 7, Machida teaches “The lens driving device as set forth in Claim 1, wherein: the movable frame is supported so as to enable movement, in respect to the base member, along a direction that is perpendicular to the optical axis of the lens (e.g. paragraph 2 “a lens driving device that corrects image shake as a result of moving an image pickup optical system in a direction that is orthogonal to an optical axis” also paragraph 27), and a lens frame (lens frame 16) is supported, in the movable frame, so as to enable movement along the optical axial direction of the lens (e.g. paragraph 43 “At the actuators 22, the lens frame 16 to which the coils 22b are secured moves in the direction of the optical axis C with respect to the magnets 22a”).”
Regarding claim 8, Machida teaches “An imaging device (paragraph 20 “used in a digital camera”) comprising a lens driving device as set forth in Claim 1.”
Regarding claim 9, Machida teaches “A mobile electronic device (paragraph 20 “used in a digital camera” a digital camera is both mobile and electronic) equipped with a lens driving device as set forth in claim 1.”

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art teaches the lens device of claim 1, but is silent regarding “further comprising: an interconnection end portion is provided at a base end portion of the cover member.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tittle US 7,514,643 B1 “Lighted Pushbutton Switch Assembly” describes MID technology in col. 5 lines 25-39. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872